DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Miscellaneous
Claims pending: 128-147
Claims amended: n/a
Claims cancelled: 1-127
New claims: 128-147

Claim Objections

7.44 Claimed Subject Matter Not in Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:


	Claim(s) 128-147 is/are objected, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 128, 138, states that the “…in response to selecting the first content flipping action element, automatically switching between presentation of content sources from the first set of content sources; and
in response to selecting the second content flipping action element, automatically switching between presentation of content sources from the second set of content sources.. . .”  
However, besides the claim itself, nothing in the specification provide any written description and/or support.  
Further action is required.

Claim(s) 132, 142, states that the “…automatically switching between presentation of content sources from the first set of content sources is performed in a pre-defined sequential order…”  
However, besides the claim itself, nothing in the specification provide any written description and/or support.  
Further action is required.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 128-131, 133, 135-141, 143, 145-147, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US PGPUB 20050266793) to (Grossman) in view of (US PGPUB 20050160453) to (Kim).
Regarding claim(s) 128, 138, Grossman teach generating a first source comprising a first set of content sources of a plurality of content sources. Generating a second source comprising a second set of content sources of the plurality of content sources, wherein the second set of content sources is smaller than the first set of content sources. Generating for display a first content flipping action element and a second content flipping action element via a user interface of a device. In response to selecting the first content flipping action element, automatically switching between presentation of content sources from the first set of content sources, and in response to selecting the second content flipping action element, automatically switching between presentation of content sources from the second set of content sources.  (Fig. 4, 11, 12-15, 17, P79-85, 86-89, 102, 107, 136, 147-148– genre based channel, content source consolidation, generate sports CH with navigating, adding or removing sports teams from pull down menu to create custom sports channel based on user preferences. The different types of sources of the sports news and games from broadcast content or web content, etc. reads on ((first/second sources comprising a first/second set of content sources respectively). The different genre of the channel such as “sports, news, movie”, etc. reads on first , second, depending upon the number of sources for each genre category the less content source genre reads on (second set of content sources is smaller than first set of content sources) ).
Grossman fail to specifically teach first and second source line-ups comprising a first and second set of content sources respectively.
Kim teach first and second source line-ups comprising a first and second set of content sources respectively. (Fig. 2, P. 10, 15-24, 27, 38, 40-42, 47, 55, 65-66, apparatus doing channel change w channel map generated based on genre from broadcast stream and sorting channel information, digital tuning for creating channel map)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grossman by first and second source line-ups comprising a first and second set of content sources accordingly as taught by Kim in order to enable efficiency by changing channel based on the program carried and not just the numerical which is much more tedious.

Regarding claim(s) 129, 139, Grossman in view of Kim teach the method, the system, each content source of the first set of content sources.
Grossman further teach content source of first set of content sources is associated with a topic keyword. (Fig. 4, 11, 12-15, 17, P79-85, 86-89, 102, 107, 136, 147-148–The different genre of the user custom channel such as “sports, news, movie” ,serves as keyword for that group of content sources which provide content on the channel ).

Regarding claim(s) 130, 140, Grossman in view of Kim teach the method, the system, the topic keyword.
Grossman further teach keyword is sports. (Fig. 4, 11, 12-15, 17, P79-85, 86-89, 102, 107, 136, 147-148–The different genre of the user custom channel such as “sports, news, movie” ,serves as keyword for that group of content sources which provide content on the channel ).

Regarding claim(s) 131, 141, Grossman in view of Kim teach the method, the system, each content source of the second set of content sources.
Grossman further teach content source of the second set of content sources is associated with the topic keyword and identified as user’s favorite. (Fig. 4, 11, 12-15, 17, P79-85, 86-89, 102, 107, 136, 147-148–The different genre of the user custom channel such as “sports, news, movie” ,serves as keyword for that group of content sources which provide content on the channel, genre based channel, content source consolidation, generate sports CH with navigating, adding or removing sports teams from pull down menu to create custom sports channel based on user preference reads on (topic keyword and identified as user’s favorite) ).

Regarding claim(s) 133, 143, Grossman in view of Kim teach the method, the system, automatically switching between presentation of content sources from the first set of content sources.
Grossman further teach is performed at a periodic interval. (Fig. 4, 11, 12-15, 17, P34-35, 65, 79-85, 86-89, 102, 107, 136, 147-148, 158–updating game and score information to the system on regular basis as events happen).

Regarding claim(s) 135, 145, Grossman in view of Kim teach the method, the system, automatically switching between presentation of content sources from the first set of content sources.
Grossman further teach is performed without receiving a user input. (Fig. 4, 11, 12-15, 17, P34-35, 65, 79-85, 86-89, 102, 107, 136, 147-148, 157-162–updates to pre-game, game and score information to the system on regular basis as events happen without user intervention).

Regarding claim(s) 136, 146, Grossman in view of Kim teach the method, the system, wherein the second source line-up.
Grossman further teach receiving a user input selecting a particular type of sports, source associated with the selected particular type of sports. (Fig. 4, 4, 11, 12-15, 17, P34-35, 55-56, 65, 79-85, 86-89, 102, 107, 136, 147-148, 157-162–user select preferred sport and other sport related preferences).

Regarding claim(s) 137, 147, Grossman in view of Kim teach the method, the system, the control circuitry is further configured to, automatically switching between presentation of content sources from the first set of content sources.
Grossman further teach determine user preferred flipping preferences, automatically switching is based on determined user preferred flipping preferences. (Fig. 4, 4, 11, 12-15, 17, P. 22, 27, 30-33, 34-35, 55-56, 65, 79-85, 86-89, 99-100, 102, 107, 136, 147-148, 157-162–user select preferred sport and other sport related preferences such as which scores, teams, games are interested and updated when played).

Claim(s) 132, 142, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US PGPUB 20050266793) to (Grossman) in view of (US PGPUB 20050160453) to (Kim) in view of (US PGPUB 7292774) to (Masters)
Regarding claim(s) 132, 142, Grossman in view of Kim teach the method, the system, automatically switching between presentation of content sources from the first set of content sources.
Grossman fails to specifically teach performed in a pre-defined sequential order.
Masters teach performed in a pre-defined sequential order. (C. 2, L. 11-26, C. 2-3, L. 64-15, C. 6, L. 45-61, C. 7, l. 13-19, C. 8, L. 25-36 – user define sequence of display order).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grossman in view of Kim by performed in a pre-defined sequential order as taught by Masters in order to display video data in order to assist a viewer in making selection for viewing session.

Claim(s) 134, 144, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US PGPUB 20050266793) to (Grossman) in view of (US PGPUB 20050160453) to (Kim) in view of (US PGPUB 20050204387) to (Knudson)
Regarding claim(s) 134, 144, Grossman in view of Kim teach the method, the system, the periodic interval.
Grossman fails to specifically teach a user-configurable amount of time.
Knudson teach a user-configurable amount of time. (Fig 5A, 5B, P. 81 - FLIP overlays 200 and 207 may be displayed for a predefined period of time, or for a user configurable period of time, if desired).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grossman in view of Kim by a user-configurable amount of time as taught by Knudson in order to provide an interactive television program guide system in which users are provided with the opportunity to access program related information and other information in new ways.









	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421